Citation Nr: 0939434	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-03 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease (DDD) of the lumbosacral spine, evaluated as 20 
percent disabling from July 13, 2005 and 40 percent disabling 
from August 3, 2006.  

2.  Entitlement to an initial compensable rating for 
degenerative joint disease (DJD) of the right knee.  

3.  Entitlement to an initial compensable rating for left 
ankle pain.  

4.  Entitlement to an initial compensable rating for right 
ankle pain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to June 1977.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and March 2009 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In the September 2005 
rating decision, the RO, in pertinent part, granted an 
increased, 20 percent, rating for DDD of the lumbosacral 
spine, effective July 13, 2005 (the date of the Veteran's 
claim for an increased rating).  In the March 2009 rating 
decision the RO granted service connection and assigned 
initial noncompensable (0 percent) ratings for DJD of the 
right knee, left ankle pain, and right ankle pain, each 
effective October 7, 2008.  

In April 2006, the Veteran testified before a Decision Review 
Officer (DRO) at the RO, regarding his claim for an increased 
rating for DDD of the lumbosacral spine.  A transcript of 
that hearing is of record.  

In an August 2006 rating decision, the RO granted an 
increased, 40 percent, rating for DDD of the lumbosacral 
spine, effective August 3, 2006.  Despite the increased 
rating established for DDD of the lumbosacral spine, the 
Veteran has not been awarded the highest possible rating.  As 
a result, he is presumed to be seeking the maximum possible 
benefit and his claim remains in appellate status.  A.B. v. 
Brown, 6 Vet. App. 35 (1993).

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing) 
regarding the claim for an increased rating for DDD of the 
lumbosacral spine.  A transcript of that hearing is of 
record.  

In his May 2009 Form 9, perfecting his appeal in regard to 
the claims for higher initial ratings for DJD of the right 
knee, left ankle pain, and right ankle pain, the Veteran 
requested a Travel Board hearing.  However, an August 2009 
report of contact from the Veteran's representative reflects 
that he did not want a Board hearing, rather, he wanted his 
claims file to be transferred to the Board.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
AMC/RO action on the claims on appeal is warranted.  

The Board notes that the Veteran's service-connected lumbar 
spine disability has been rated pursuant to Diagnostic Code 
5003-5243.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is evaluated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  
Diagnostic Code 5243 evaluates intervertebral disc syndrome 
(IVDS).   See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  
The rating schedule essentially provides that IVDS may be 
rated by one of three ways: (1) on the basis of the frequency 
of incapacitating episodes; (2) under the criteria of the 
General Rating Formula for Rating Disabilities of the Spine; 
or (3) by separately rating any orthopedic and neurological 
manifestations, whichever method results in the higher 
evaluation.  

Following his July 2005 claim for an increased rating, the 
Veteran was afforded a VA spine examination in September 
2005.  He described constant, dull pain in the low back and 
into the hips and left leg to the knee.  In describing 
associated features or symptoms, the Veteran noted urinary 
dribbling, bowel constipation, and erectile dysfunction.  
Sensory examination was normal to light monofilament touch.  
Motor examination revealed normal tone and decreased strength 
in the left leg, without atrophy.  Reflexes were 2+ on the 
right and 0/4 on the left.  Although the examination 
worksheet included a section pertaining to intervertebral 
disc syndrome, despite the diagnosis of DDD and DJD of the 
lumbosacral spine, the examiner did not address these items.  

During his April 2006 DRO hearing, the Veteran described 
tingling down both legs, with the right leg worse than the 
left.  

On VA spine examination in August 2006, the Veteran described 
constant, irritating pain in the low back and into the hips.  
In describing associated features or symptoms, the Veteran 
again noted erectile dysfunction.  Sensory examination was 
normal to light touch with the exception of the left anterior 
shin and ankle.  Motor examination revealed normal tone and 
strength without atrophy.  Reflexes were 1+/4 on the right 
and 0/4+ on the left.  Again, despite the diagnosis of DDD 
and DJD of the lumbar spine, the examiner failed to address 
the items listed in the IVDS section of the examination 
worksheet.  

While the Veteran has complained of radiating pain and 
tingling in the legs, as well as erectile dysfunction and 
bowel and bladder symptoms, the examiner who evaluated the 
Veteran in September 2005 and August 2006 did not 
specifically indicate whether the Veteran has separately 
ratable neurological impairment as a result of his service-
connected lumbar spine disability.  Moreover, despite the 
diagnoses of DDD, he did not address the worksheet items 
regarding IVDS, to include incapacitating episodes of IVDS.   

Accordingly, to ensure that the record reflects the current 
severity of the Veteran's service-connected lumbar spine 
disability, the Board finds that a more contemporaneous 
examination, responsive to the pertinent rating criteria, is 
needed to properly evaluate this disability.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot 
be considered contemporaneous).

In regard to the claims for higher initial ratings for DJD of 
the right knee and left and right ankle pain, the Board notes 
that these disabilities were most recently evaluated during 
VA examination in December 2008.  In her August 2009 VA Form 
646 (Statement of Accredited Representative in Appealed 
Case), the Veteran's representative specifically indicated 
that the Veteran contended that his conditions had increased 
in severity since his last examination in December 2008.  She 
reported that he had had to double his medication in order to 
function on a daily basis.  The Veteran is entitled to a new 
VA examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
Caffrey, 6 Vet. App. at 381; VAOPGCPREC 11-95 (1995).  Based 
on the August 2009 statement, the Board finds that the 
Veteran should also be afforded a new VA examination to 
evaluate the current severity of his right knee and left and 
right ankle disabilities.  

During the April 2009 hearing, the Veteran testified that he 
last received VA treatment for his back at the Austin Clinic 
about two or three months earlier.  The claims file currently 
includes outpatient treatment records from the Central Texas 
Healthcare System (HCS) (to include the Temple VA Medical 
Center (VAMC), Austin Outpatient Clinic (OPC) and 
Bryan/College Station Community Based Outpatient Clinic 
(CBOC)) dated from November 1989 to October 2008.  The 
Veteran's hearing testimony reflects that more recent records 
of pertinent VA treatment are available.  

The Board also notes that, during VA treatment in December 
2004, the Veteran reported that he saw Dr. Ruggiero, primary 
care physician.  Records of treatment from Dr. Ruggiero, 
including complaints regarding and treatment for back pain, 
dated from November 1997 to April 2003 have been associated 
with the claims file.  VA has a duty to obtain relevant 
records of treatment reported by private physicians.  Massey 
v. Brown, 7 Vet. App. 204 (1994).  Accordingly, as the case 
is being remanded, the AMC/RO should clarify whether the 
Veteran has received any additional treatment from Dr. 
Ruggiero pertinent to any of the claims on appeal, and obtain 
any outstanding pertinent treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment, of all 
medical care providers, VA and non-VA, 
who provided evaluation and/or treatment 
pertinent to any of the claims on appeal, 
including from the Central Texas HCS 
(since October 2008) and from Dr. 
Ruggiero (since April 2003).  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
AMC/RO should arrange for the Veteran to 
undergo a VA spine examination, to 
evaluate the service-connected lumbar 
spine disability, and a VA joints 
examination, to evaluate the service-
connected right knee and left and right 
ankle disabilities, at a VA medical 
facility.  All indicated tests and 
studies are to be performed, and a 
comprehensive history is to be obtained.  
Prior to each examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner should set forth 
all examination findings, along with a 
complete rationale for any conclusions 
reached.  A goniometer must be used in 
measuring range of motion, and the 
examiner is to specifically note its use 
in the report.

The Spine examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet Spine Examination 
(revised on April 20, 2009).  The 
examination must respond to the 
instructions contained therein.  The 
physician should identify, and comment on 
the existence, frequency or extent of, as 
appropriate, all neurological symptoms 
associated with the Veteran's service-
connected lumbar spine disability.  The 
physician should describe the severity of 
any neurological symptoms, specifically, 
whether such symptoms are mild, moderate, 
moderately severe, or severe.  

The Joints examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet Joints (Shoulder, 
Elbow, Wrist, Hip, Knee, and Ankle) 
Examination (revised on April 20, 2009).  
The examination must respond to the 
instructions contained therein.  A 
goniometer must be used in measuring 
range of motion, and the examiner is to 
specifically note its use in the report.

In describing range of motion, the 
physician performing each examination is 
requested to comment on any impediment to 
the Veteran's ability to complete the 
range of motion; for example, obesity 
hindering forward flexion.  The examiner 
should indicate whether these obstacles 
are the result of a service connected 
disability or are unrelated thereto.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim(s).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal remains denied, the 
AMC/RO must furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


